DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Response to Arguments
Applicant's arguments filed 05/09/2022 have been fully considered but they are not persuasive.
	Applicant first argues that Fong does not teach “wherein the active time includes… a second time period during a second PDCCH indicating a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration,” as recited in independent claims 1 and 8.  The examiner respectfully disagrees.
	As previously cited in the recent office action, Fong teaches configuring a DRX cycle using an RRC message containing a DRX configuration information element, with the active time of the DRX cycle indicating the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received (Fong - Fig. 4; Paragraph [0044], note when a DRX cycle is configured (via an RRC message including a DRX configuration information element, see Paragraphs [0029]-[0030]), the active time includes the time while: Paragraph [0048], note a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received).  In other words, the RRC message is received first, which configures the DRX cycle with an active time indicating the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received (following the reception of said RRC message).  Furthermore, the claim language did not specify that the second time period during the second PDCCH sequentially follows the first time period during the first PDCCH, and may be broadly interpreted to be independent of the first time period during the first PDCCH.  Therefore, Fong still teaches “wherein the active time includes… a second time period during a second PDCCH indicating a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration,” as recited in independent claims 1 and 8.
	Applicant further argues that Lee does not teach “wherein the UE has a capability of supporting a scheduling request prohibition mechanism as it applies from a first scheduling request in response to the DRX configuration or reconfiguration,” as recited in independent claims 1 and 8.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Lee teaches SR prohibition control in a configured DRX cycle (Lee - Fig. 2; Col. 3 lines 66-67 and Col. 4 lines 1-5, note the mobile communication device (UE) is configured with a DRX cycle and the SR prohibition control is employed, wherein the DRX cycle is determined from the DRX configuration information included in a configuration message received from the service network).  Since the claim language only recites that the UE supports a scheduling request prohibition mechanism without further describing the operation of the scheduling request prohibition mechanism (as well as how it applies to the first scheduling request), the SR prohibition control of Lee may be broadly interpreted as a scheduling request prohibition mechanism.  Therefore, Lee still teaches “wherein the UE has a capability of supporting a scheduling request prohibition mechanism as it applies from a first scheduling request in response to the DRX configuration or reconfiguration,” as recited in independent claims 1 and 8.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-8, 10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo (US 2009/0247203 A1), hereinafter referred to as Kuo, in view of Cai (US 2011/0237266 A1), Fong et al. (US 2011/0294491 A1), hereinafter referred to as Fong, and Lee et al. (US 8,743,859 B2), hereinafter referred to as Lee.

	Regarding claim 1, Kuo teaches a method for a user equipment (UE) operating based on a DRX (Discontinuous Reception) configuration (Kuo - Paragraph [0003], note method for improving DRX functionality in a user equipment (UE) of a wireless communication system), the method comprising:
	receiving a message including a DRX configuration or reconfiguration (Kuo - Fig. 4 step 402; Paragraph [0033], note the UE receives the RRC message including the IE (information element) drx-configuration); and
	monitoring a PDCCH (Physical Downlink Control Channel) during an active time according to the DRX configuration or reconfiguration (Kuo - Fig. 4 steps 404 and 406; Paragraph [0007], note whenever a DRX functionality is configured and a new DRX cycle begins, an On Duration timer is started and the UE is awakened to monitor the PDCCH; Paragraph [0033], note the UE activates the DRX functionality according to the IE drx-configuration and starts monitoring the PDCCH until the PDCCH signaling addressed to the UE is received).
	Kuo does not teach wherein the active time includes a first time period during a first PDCCH indicating a new transmission by the UE has not been received after successful reception of a random access response for a preamble not selected by the UE, and a second time period during a second PDCCH indicating a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration.
	In an analogous art, Cai teaches wherein the active time includes a first time period during a first PDCCH indicating a new transmission by the UE has not been received after successful reception of a random access response for a preamble not selected by the UE (Cai - Paragraph [0061], note the active time may include the time while four or more/less activities are ongoing, the active time may include the time while a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received after successful reception of a random access response for the preamble not selected by the UE), and a second time period during a second PDCCH (Cai - Paragraph [0061], note the active time may include the time while four or more/less activities are ongoing).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cai into Kuo in order to allow for efficient sharing of uplink sounding reference signal (SRS) resources during the active time of a DRX cycle (Cai - Paragraph [0057]).
	The combination of Kuo and Cai does not teach wherein the second time period during the second PDCCH indicates a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration.
	In an analogous art, Fong teaches wherein the second time period during the second PDCCH indicates a new transmission by the UE has not been received after receiving the message including the DRX configuration or reconfiguration (Fong - Fig. 4; Paragraph [0044], note when a DRX cycle is configured (via an RRC message including a DRX configuration information element, see Paragraphs [0029]-[0030]), the active time includes the time while: Paragraph [0048], note a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into the combination of Kuo and Cai in order to reduce power consumption and enable resource sharing (Fong - Paragraphs [0031]-[0032]).
	The combination of Kuo, Cai, and Fong still does not teach wherein the UE has a capability for supporting a scheduling request prohibition mechanism as it applies to a first scheduling request in response to the DRX configuration or reconfiguration.
	In an analogous art, Lee teaches wherein the UE has a capability for supporting a scheduling request prohibition mechanism as it applies to a first scheduling request in response to the DRX configuration or reconfiguration (Lee - Fig. 2; Col. 3 lines 66-67 and Col. 4 lines 1-5, note the mobile communication device (UE) is configured with a DRX cycle and the SR prohibition control is employed, wherein the DRX cycle is determined from the DRX configuration information included in a configuration message received from the service network).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Lee into the combination of Kuo, Cai, and Fong in order to better implement SR prohibition control with DRX, reducing power consumption (Lee - Col. 3 lines 66-67 and Col. 4 lines 1-26).

	Regarding claim 3, Kuo does not teach wherein the active time further includes a third time period during which a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending.
	In an analogous art, Cai teaches wherein the active time further includes a third time period during which a scheduling request is sent on a PUCCH (Physical Uplink Control Channel) and is pending (Cai - Paragraph [0061], note the active time may include the time while four or more/less activities are ongoing, the active time may include the time while a scheduling request is sent on the PUCCH and is pending).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Cai into Kuo for the same reason as claim 1 above.

	Regarding claim 4, the combination of Kuo and Cai does not teach wherein the active time includes the second time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending.
	In an analogous art, Fong teaches wherein the active time includes the second time period even when a scheduling request is not sent on a PUCCH (Physical Uplink Control Channel) and is not pending (Fong - Paragraph [0044], note when a DRX cycle is configured, the active time includes the time while: Paragraph [0046], a Scheduling Request sent on PUCCH is pending; or Paragraph [0048], a PDCCH indicating a new transmission addressed to the C-RNTI of the UE has not been received)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Fong into the combination of Kuo and Cai for the same reason as claim 1 above.

	Regarding claim 5, the combination of Kuo, Fong, Cai, and Lee, specifically Kuo teaches wherein the UE starts a DRX-inactivity timer after receiving the second PDCCH (Kuo - Paragraph [0015], note activating a DRX functionality, starting a DRX Inactivity timer of the DRX functionality to monitor a PDCCH).

	Regarding claim 7, the combination of Kuo, Cai, Fong, and Lee, specifically Kuo teaches uses a DRX related timer before receiving the second PDCCH, based on the UE being configured for DRX when receiving the message including the DRX configuration or reconfiguration (Kuo - Fig. 4; Paragraph [0029], note receive a RRC message including DRX configuration information element; Paragraph [0030], note activate a DRX functionality according to the configuration; Paragraph [0031], note monitoring a PDCCH until a PDCCH signaling addressed to the UE is received).

	Regarding claim 8, the claim is interpreted and rejected for the same reason as claim 1, except the claim is written in a device claim format, which is taught by Kuo (Kuo - Paragraph [0003], note method and apparatus for improving DRX functionality in a user equipment (UE))

	Regarding claim 10, the claim is interpreted and rejected for the same reason as claim 3.
	Regarding claim 11, the claim is interpreted and rejected for the same reason as claim 4.
	Regarding claim 12, the claim is interpreted and rejected for the same reason as claim 5.
	Regarding claim 14, the claim is interpreted and rejected for the same reason as claim 7.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuo in view of Cai, Fong and Lee as applied to claims 5 and 12 above, and further in view of Kwon et al. (US 2014/0029459 A1), hereinafter referred to as Kwon.

	Regarding claim 6, the combination of Kuo, Cai, Fong, and Lee does not teach wherein the UE doesn’t use a DRX related timer before receiving the second PDCCH, based on the UE not being configured for DRX when receiving the message including the DRX configuration or reconfiguration.
	In an analogous art, Kwon teaches wherein the UE doesn’t use a DRX related timer before receiving the second PDCCH, based on the UE not being configured for DRX when receiving the message including the DRX configuration or reconfiguration (Kwon - Paragraph [0070], note when a DRX-related parameter is not configured in the UE (from an RRC message received from a base station, see Paragraph [0069]), the UE performs continuous monitoring on the PDCCH (i.e., does not use DRX operation, and therefore does not utilize timers associated with DRX)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Kwon into the combination of Kuo, Cai, Fong, and Lee in order to perform DRX operation on UEs in a multiple component carrier system (Kwon - Paragraph [0018]).

	Regarding claim 13, the claim is interpreted and rejected for the same reason as claim 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Yi et al. (US 2011/0059745 A1) discloses configuring a UE with DRX functionality by RRC and a scheduling request prohibit timer.
	Anderson et al. (US 2013/0163533 A1) discloses DRX and controlling SR retransmissions with a prohibit timer.
	Kim et al. (US 2012/0327833 A1) discloses transmitting configuration information to control DRX active time, and starting a second timer when control data indicating a new transmission is received via a shared control channel while a first timer is running.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        
/HUY D VU/Supervisory Patent Examiner, Art Unit 2461